NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT HILL,                                    No.    18-35913

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01804-RSM

 v.
                                                MEMORANDUM*
SCORE JAIL, a Municipal Corporation; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Robert Hill, a Washington state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a dismissal for failure to comply with a court order. Pagtalunan v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Hill’s action

after granting Hill three extensions of time to respond to the court’s order to show

cause and warning him that failure to respond would result in dismissal. See id. at

642 (setting forth factors for determining whether an action should be dismissed

for failure to comply with a court order); see also Ferdik v. Bonzelet, 963 F.2d

1258, 1260 (9th Cir. 1992) (trial court’s dismissal will be disturbed only if there is

“a definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors”

(citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hill’s request for judicial notice (Docket Entry No. 10) is granted.

      AFFIRMED.




                                          2                                       18-35913